DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. The applicant amend the independent claims 1 and 46 to recite the limitation “wherein at least a portion of the light is arranged to be transmitted directly through a light-transmissive external surface of the device in a direction toward the tissue” and argues on pages 7-9 that the Scharf teaches delivering light by way of one or more optical fibers 151 that are coupled to a light source 150 and light delivery elements 151. However, Scharf explicitly teaches the shaft of the comprises translucent portions that surround the light delivery element, such that the light is delivered through the external surface of the translucent shaft portions in the direction on the tissue (Scharf [0041]; [0157]; [0173]; [0265]; [0267]; [0303]; Figs 1A, 7A, and 3 clearly illustrate the light passing through the translucent portions of the shaft outwards towards the surrounding tissue). Scharf clearly teaches that potions of the shaft surround the light delivery element are translucent, i.e. light transmissive, for allowing the light emitted from the light delivery element to pass through the external surface of the shaft towards the target tissue, therefore the teachings of Scharf and other applied art still successfully teach the claimed invention.
The applicant’s amendment successfully overcome all previous 112b rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-53, 57-59 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al (WO 2015/006309 A1).
Regarding claim 46, Scharf teaches a method of modulating nitric oxide in living mammalian tissue, the method comprising: applying light to the tissue with a device, wherein at least a portion of the light is arranged to be transmitted directly through a light-transmissive external surface of the device in a direction toward the tissue ([0041] teaches the shaft having translucent portions surround the light delivery element for delivering light through the shaft to the tissue; [0157]; [0173]; [0265]; [0267] teaches the shaft having transparent or translucent portion surround the light delivery element for allowing light to pass through the inner and outer surface of the shaft and direct light outward to the tissue; [0303]; Figs 1A, 3, and 7A clearly illustrate the light passing through the translucent portions of the shaft outwards towards the surrounding tissue) such that at least 65% of a fluence impinged on the tissue during application of the light is in a range of 320 nm to 490 nm ([0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm), wherein the application of the light in the range of 320 nm to 490 nm stimulates at least one of (i) enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide or (ii) release of nitric oxide from endogenous stores of nitric oxide 
Regarding claims 47-50, Scharf teaches claim 46, wherein at least 85% of the fluence impinged on the tissue during application of the light is in the wavelength range from 320 nm to 490 nm or 400 nm to 490 nm ([0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence (which is at least 85%) of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm or 400 to 490nm).
Regarding claims 51-53, Scharf teaches claim 46, wherein less than 35% of the fluence impinged on the tissue during application of the light is in a wavelength range from 600 nm to 900 nm (The inverse logic applies from the above claims. [0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm or 400 to 490nm. Since 100% is from the first wavelength and flux, than 0% (which is less than 35% and substantially devoid of ) would be from light having a wavelength in the range of 600-900nm).
Regarding claim 57-58, Scharf teaches claim 46, wherein the tissue comprises mucosal tissue within a body cavity of a patient ([0005]; [0042] teaches the device is designed to stimulate tissue at a level to prevent mucosal dehydration; [0151]; [0300] teaches the device light to bladder wall tissue and urethral wall tissue).
Regarding claim 59, Scharf teaches claim 58, wherein the method further comprises inserting a probe into the body cavity of the patient prior to the impinging of light on the tissue ([0005]-[0010] 
Regarding claim 61, Scharf teaches claim 46, wherein the light is incoherent light ([0005] teaches the light source can be an LED light which is an incoherent light source; [0042]; [0148]; [0202]; [0259])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-39, 41-45, and 60 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scharf et al (WO 2015/006309 A1) in view of Dunning et al (U.S. PG Pub 2010/0331928 A1).
Regarding claim 32, Scharf teaches a method of modulating nitric oxide in living mammalian tissue, the method comprising ([0005]; [0028]; [0082]; [0088]; [0140]): impinging light on the tissue with a device (Figs 1A, 3, 7A element 155; [0005]; [0228]), wherein at least a portion of the light is arranged to be transmitted directly through a light-transmissive external surface of the device in a direction toward the tissue ([0041] teaches the shaft having translucent portions surround the light delivery element for delivering light through the shaft to the tissue; [0157]; [0173]; [0265]; [0267] teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Scharf to incorporate an optical filter for the wave length of 600nm to 900nm, as 
Regarding claim 33, the modified invention of Scharf teaches claim 32, wherein the first peak wavelength is in a range of from 320 nm to 399 nm ([0262] teaches using a wavelength of approximately 350 nm to medicate nitric oxide).
Regarding claim 34 and 35, the modified invention of Scharf teaches claim 32, wherein the first peak wavelength is in a range of from 400 nm to 450 nm ([0201]; [0262] teaches using a wavelength of 405nm, between 410-420nm or 430nm).
Regarding claim 36, the modified invention of Scharf teaches claim 32, wherein the first radiant flux is selected such that at least 65% of a fluence of light impinged on the tissue consists of the light emissions including the first peak wavelength in the range of from 320 nm to 490 nm ([0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm).
Regarding claim 37, the modified invention of Scharf teaches claim 32, herein the light emissions including a first peak wavelength in a range of from 320 nm to 490 nm are provided as a plurality of discrete pulses ([0042] teaches that the light can be pulsed between a first and second wavelength, wherein the wavelength alternate between the first and second wavelength; [0262] teaches using wavelengths of 350nm, 405nm, between 410-420nm or 430nm).
Regarding claim 38, the modified invention of Scharf teaches claim 32, wherein the light impinged on the tissue further comprises light emissions including a second peak wavelength in a range of from 500 nm to 600 nm ([0201] teaches one or more light emitting elements for emitting light between 410nm to 420nm and between 540nm to 550nm or 570nm to 580nm; [0262] teaches emitting 
Regarding claim 39, the modified invention of Scharf teaches claim 32 wherein the light emissions including a first peak wavelength in a range of from 320 nm to 490 nm are impinged on the tissue during a first time window, the light emissions including a second peak wavelength in a range of from 500 nm to 600 nm are impinged on the tissue during a second time window ([0201] teaches one or more light emitting elements for emitting light between 410nm to 420nm and between 540nm to 550nm or 570nm to 580nm; [0262] teaches emitting light having a wavelength of 350nm, 405nm, between 410-420nm or 430nm and between 540nm to 550nm or 570nm to 580nm), and at least a portion of the second time window is non-overlapping with the first time window ([0042] teaches that the light can be pulsed between a first and second wavelength, wherein the wavelength alternate between the first and second wavelength therefore since the wavelengths alternate, there is at least a portion of non-overlapping time between the first window and second window).
Regarding claims 41 and 42, the modified invention of Scharf teaches claim 32, wherein the tissue comprises mucosal tissue within a body cavity of a patient ([0005]; [0042] teaches the device is designed to stimulate tissue at a level to prevent mucosal dehydration; [0151]; [0300] teaches the device light to bladder wall tissue and urethral wall tissue).
Regarding claim 43, the modified invention of Scharf teaches claim 42, wherein the method further comprises inserting a probe into the body cavity of the patient prior to the impinging of light on the tissue ([0005]-[0010] teaches the device is first inserted into the body cavity (e.g. bladder or heart) then used to stimulate the tissue; [0165] teaches attachable fiber is insertable to a shaft for placing in the patient for stimulation; [0188] teaches a cannula is inserted prior to light stimulation; [0207]).
Regarding claim 44, the modified invention of Scharf teaches claim 32, wherein the impinging of light on the tissue comprises energizing a first plurality of solid state light emitters distributed among a 
Regarding claim 45, the modified invention of Scharf teaches claim 32, wherein the impinging of light on the tissue further comprises providing an antimicrobial effect ([0041] teaches that the light prevents viral fungal and other types of infections; [0047] teaches light to treat for different microorganisms [0150]; [0297]).
Regarding claim 60, the modified invention of Scharf teaches claim 32, wherein the light is incoherent light ([0005] teaches the light source can be an LED light which is an incoherent light source; [0042]; [0148]; [0202]; [0259])
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (WO 2015/006309 A1) in view of Dunning et al (U.S. PG Pub 2010/0331928 A1) as applied to claim 32 above, and further in view of Beckman et al (U.S. PG Pub 2015/0112411 A1).
Regarding claim 40, the modified invention of Scharf teaches claim 32, however fails to teach, wherein the light impinged on the tissue comprises a fluence of in a range from 0.5 J/cm2 to 100 J/cm2. 
Beckman teaches an invention in the same field of endeavor, wherein Biostimulation standards typically fall within 1-7 J/cm2 and bioinhibition standards are 10 J/cm2 or more and should not exceed 100 J/cm2
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Scharf, to have the fluence of the light impinged on the tissue be between 1 J/cm2 to 100 J/cm2 as taught by Beckman, in order to follow to biostimulation and bioinhibitory standards (Beckman [0068]).
Claims 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (WO 2015/006309 A1) in view of Beckman et al (U.S. PG Pub 2015/0112411 A1).
Regarding claim 54, Scharf teaches claim 46, however fails to teach wherein a fluence in the wavelength range from 320 nm to 490 nm impinged on the tissue during application of the light is in a range of 0.5 J/cm2 to 100 J/cm2.
Beckman teaches an invention in the same field of endeavor, wherein Biostimulation standards typically fall within 1-7 J/cm2 and bioinhibition standards are 10 J/cm2 or more and should not exceed 100 J/cm2 ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Scharf, to have the fluence of the light in the range of 320nm- 490nm impinging on the tissue be between 1 J/cm2 to 7 J/cm2 as taught by Beckman, in order to follow to biostimulation standards (Beckman [0068]).
Regarding claims 55 and 56, Scharf teaches claim 46, however fails to teach wherein the fluence in the wavelength range from 320 nm to 490 nm impinged on the tissue during application of the light is in a range of 1 J/cm2 to 50 J/cm2 or 7 J/cm2 to 50 J/cm2
Beckman teaches an invention in the same field of endeavor, wherein Biostimulation standards typically fall within 1-7 J/cm2 and bioinhibition standards are 10 J/cm2 or more and should not exceed 100 J/cm2 ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Scharf, to have the fluence of the light in the range of 320nm- 490nm impinging 2 to 7 J/cm2 as taught by Beckman, in order to follow biostimulation standards (Beckman [0068]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792